Citation Nr: 1312276	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-26 841	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In September 2012, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The appeal was remanded by the Board in November 2012 for further evidentiary development.  
 
In March 2013, the Veteran executed a new VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," in favor of the Disabled American Veterans, revoking his prior appointment of a state service organization as his representative.  See 38 C.F.R. § 14.631(f) (2012).  


FINDING OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal of the issue of an initial compensable rating for bilateral hearing loss.  See March 2013 representative statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of an initial compensable rating for bilateral hearing loss is dismissed.



		
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


